DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 17/280,176 filed 
03/25/2021.

Claims Status
2.	This office action is based upon claims received on 08/25/2022 labeled “AMENDMENTS TO THE CLAIMS”, which replace all prior or other submitted versions of the claims.
	- Claims 7, 10, 12-13, 17, 19, 26-35, 37-39 marked or listed as cancelled.
- Claims 1, 3-4, 20, 22-23 and 36  are marked or listed as amended.
- Claims 1-6,8-9,11,14-16,18,20-25 and 36 are pending.
- Claims 1-6,8-9,11,14-16,18,20-25 and 36 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 17/280,176 based upon a continuation of 371 of PCT/CN2019/107285 filed 09/23/2019.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 08/25/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments/Remarks
7.	Applicant's remarks/arguments, see page 7-11, filed 08/25/2022, with respect to REMARKS, have been acknowledged.

8.	Applicant's remarks/arguments, see page 7, filed 08/25/2022, with respect to the Claim Objections, have been considered.  The objections to claims 26-35 presented in previous office action, have been withdrawn.

9.	Applicant's remarks/arguments, see page 7, filed 08/25/2022, with respect to the Claim Rejections - 35 U.S.C. §112(b), have been considered and applicant’s amendments noted.  The 35 U.S.C. §112(b) rejections of Claims 4, 23 presented in previous office action, have been withdrawn.

10.	Applicant's remarks/arguments, see page 7-10, filed 08/25/2022, with respect to the Claim Rejections - 35 U.S.C. §102, and Claim Rejections - 35 U.S.C. §103, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  
At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also moot. Additionally, rejections for all claims as submitted are presented in the current office action.

11.	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
12.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

13.	Claims 1, 2, 3, 4, 6, 8, 9, 14, 15, 20, 21, 22, 23, 25, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US-20190245664-A1) referenced hereafter as “Kim”, in view of Cao et. al (US-20190230691-A1) referenced hereafter as “Cao”.
Regarding Claim 1. (Currently Amended) Kim Teaches A method performed by a terminal device of a group of terminal devices operating by use of non-orthogonal multiple access (NOMA) (Kim – FIG. 12 & ¶0130…flow of signals according to the contention-based NOMA scheme: NOTE: contention based scheme for NOMA i.e. a terminal out of a group of terminals that all utilize shared resources in a NOMA scheme ), wherein the group of terminal devicesshare same or overlapped uplink resource as a shared uplink resource(FIG. 12 & ¶0130… contention-based NOMA scheme; ¶0131…. The system information may include control information for communication. If the UE 110 performs uplink transmission based on the contention-based NOMA scheme, the control information received by the UE 110 may include information on a resource pool…..UE 110 for performing the uplink transmission based on the contention-based NOMA scheme…. a predesignated region may be allocated as the resource pool; NOTE: flow i.e. method steps for performing communication including contention based NOMA UL by UE i.e. UE out of a group that utilize shared resources in UL from a predesignated NOMA resource pool ), 
the method comprising: transmitting an uplink data transmission on the shared uplink resource to a network node using a terminal device specific signature to differentiate the terminal device from other terminal devices using the shared uplink resource (Kim –  FIG. 12 & ¶0132….. UE 110 may select a DMRS sequence for channel estimation ….When the UE 110 selects the DMRS sequence for the channel estimation, a region to which a UE ID, which corresponds to ID information on the UE 110, is allocated may be selected according to the index of the selected DMRS sequence…. the UE ID …… allocated to any one of a plurality of UE ID regions within the resource pool. An index may be given to each of the plurality of UE ID regions;¶0133…. When the UE ID region to which the UE ID is allocated is determined, the UE 110 may transmit the UE ID in the UE ID region and transmit data in other regions within the resource pool;¶0134….. BS 105 may perform UE ID decoding and data decoding in the respective regions based on the channel estimation…..since the UE ID is allocated to the specific UE ID region based on the DMRS index ….., the BS 105 may perform the UE ID decoding in the specific region…….the region to which the UE ID is allocated may have priority over data regions…… BS 105 may decode the UE ID with a high decoding success rate…….; FIG. 10 & ¶0112; NOTE: UE transmits data in the UL to the Base station mapped to DMRS regions in the contention based resource pool i.e. on the shared UL resource to a network node based on UE specific IDs mapped to DMRS index, and the BS performs UL data decoding based upon the same UE specific ID to DMRS index mapping i.e. the UL data is transmitted based upon i.e. using UE device specific ID signature to DMRS index mapping to allow network side to decode transmissions from UE in contention based access i.e. differentiate the terminal device from other terminal devices using the shared uplink resource ); 
and receiving a feedback message from the network node, the feedback message comprising a feedback indication indicating a reception status of the uplink data transmission from the terminal device (Kim – FIG. 12 & ¶0134 See above….the BS 105 may transmit an ACK/NACK signal to the UE 110 designated by the UE ID depending on whether the data transmitted from the UE 110 has an error; FIG. 11 & ¶0127;NOTE: feedback message corresponding to UL transmissions from UE decoded according to UE specific ID sent by base station and indicates ACK and/or NACK),
 in which the feedback indication for the terminal device is differentiated from feedback indications for the other terminal devices by the terminal device specific signature(Kim – FIG. 12 & ¶0134 See above….the BS 105 may transmit an ACK/NACK signal to the UE 110 designated by the UE ID depending on whether the data transmitted from the UE 110 has an error; NOTE: the feedback from Base Station i.e. Network node is sent designated by the UE ID, i.e. the feedback message indication is differentiated by signature comprising UE ID, the same UE specific ID utilized in the UL transmissions differentiating feedback by UE ID from other feedback).  
	Assuming arguendo (emphasis added – Kim as noted above discloses features referenced) Kim does not appear to explicitly disclose or strongly suggest: indication for the device is differentiated from indications for the other devices 
CAO also discloses: A method performed by a terminal device of a group of terminal devices operating by use of non-orthogonal multiple access (NOMA) (CAO - FIG. 1 & ¶0089….UEs 102a-c may each send grant-free uplink transmissions to the base station 100; ¶0095….uplink transmissions may use non-orthogonal multiple access (NOMA)….. Depending upon the multiple access method used, the MA signature may take different forms. The MA signature may relate to the specific format used for the multiple access method; NOTE: method utilizing NOMA for uplink transmissions), wherein the group of terminal devicesshare same or overlapped uplink resource as a shared uplink resource (CAO FIG. 1 & ¶0091… UEs 102a-c may use the designated region to send their grant-free uplink transmissions; ¶0092…may be predefined, e.g. known in advance to both the UEs and the base station ; FIG. 5 & ¶0120….a method performed by base station 100 and UE 102a, …step 422, the UE 102a transmits a grant-free uplink transmission to the base station 100 on grant-free uplink resources….The grant-free uplink transmission utilizes an MA signature; NOTE: a method where a UE i.e. a terminal 102a out of a group of UEs 102 i.e. terminals, operate share i.e. overlapped grant free Uplink transmission resources utilizing a MA Signature such as utilized in NOMA schemes), the method comprising: 
transmitting an uplink data transmission on the shared uplink resource to a network node (CAO FIG. 5 & ¶0120 See above….Step 425..base station 100 receives the grant-free uplink transmission…step 427 NOTE: UE 102 a i.e. terminal transmits UL transmission utilizing a grant free UL resource i.e. on the shared UL resource to the base station i.e. network node) using a terminal device specific signature to differentiate the terminal device from other terminal devices using the shared uplink resource (CAO FIG. 5 & ¶0120 See above…. step 427, the base station performs activity detection to obtain the MA signature, ….. attempts to decode data in the grant-free uplink transmission. If the data is decoded, ….base station 100 can obtain the UE ID (e.g. RNTI) ….. step 429, the base station 100 transmits, in individual downlink control information, feedback relating to …. uplink transmission ….. If an ACK is sent, the base station 100 masks the feedback using the UE ID, e.g. by scrambling the CRC of the feedback with the UE ID. If a NACK is sent, the base station 100 only masks the feedback using the UE ID if the UE ID is known by the base station, e.g. if the MA signature uniquely identifies UE 102a on the grant-free uplink resources; FIG. 3 & ¶0100….formats for the message …..sent by UE 102a in the grant-free uplink transmission; ¶0101-0104….message ….includes a MA signature…, data ….and a UE ID; ¶0105…. the UE ID is not explicitly transmitted…..based on the resource and reference signal configuration, detecting the reference signal along with the information about the grant-free resources may be enough to identify the UE….. the base station can identify the UE after successfully detecting the reference signal….. Only the MA signature 152 and the data 154 are included in the message, ….. UE ID can be determined based on the MA signature 152 and the grant-free uplink resources used to send the message: NOTE: an uplink transmission scenario where UE ID mapped to utilized UL grant resource for UE UL transmission and MA signature i.e. MA signature that uniquely identifies UE  for UL transmission, or alternately where UE ID is decoded from the message, MA signature by bases station, whereby the determined UE ID is the a terminal device specific signature to differentiate the terminal device from other grant free terminal devices); 
and receiving a feedback message from the network node (CAO FIG. 5 & ¶0120 See above …In step 429, the base station 100 transmits, in individual downlink control information, feedback relating to the grant-free uplink transmission comprising an ACK or a NACK.; NOTE: feedback relating to the uplink transmission), the feedback message comprising a feedback indication indicating a reception status of the uplink data transmission from the terminal device (CAO FIG. 5 & ¶0120 See above …..If an ACK is sent, the base station 100 masks the feedback using the UE ID, e.g. by scrambling the CRC of the feedback with the UE ID. If a NACK is sent, the base station 100 only masks the feedback using the UE ID if the UE ID is known by the base station, e.g. if the MA signature uniquely identifies UE 102a on the grant-free uplink resources: NOTE: feedback comprising ACK or NACK), in which the feedback indication for the terminal device is differentiated from feedback indications for the other terminal devices by the terminal device specific signature (CAO FIG. 5 & ¶0120 See above …..; ¶0121…. ACK or NACK for a particular UE may be included in DCI for that UE…. DCI may be transmitted at a location within the search space defined by the UE ID…. UE may attempt to decode all the possible locations of DCIs within its search space; ¶0122….search space location in the control channel (DCI) may be defined for UEs operating in grant-free mode…..indicated by the index of potential CCEs (control channel elements) ….index may have a predefined relationship derived from the grant free UE ID (such as the C_RNTI) or the grant free group ID (such as a group_RNTI) assigned to the UE. ; NOTE: ACK or NACK masked by UE ID or ACK NACK sent on DCI resources mapped via index to UE ID i.e. ACK or NACK for UE differentiated from other Grant Free UEs by the same individual terminal/UE specific UE Signature, and each grant free UE decodes all the possible locations of DCIs within its search space). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with teachings of Cao, since it enables grant-free uplink transmissions suitable for transmitting bursty traffic with short packets from the UE to the base station, and/or for transmitting data to the base station in real-time or with low-latency, and enables configuring multiple grant-free (GF) resources sets that enabling multiple HARQ processes, where each set of GF resource may be configured to have a predefined mapping to a HARQ process , where the HARQ process can occur in independently (Cao - ¶0090, ¶0128).

Regarding 2. (Original) Kim in view of Cao teaches: The method according to claim 1, 
furthermore Cao discloses: wherein the feedback message further comprises a resource indication indicating preconfigured control information (Cao - FIG. 6 & ¶00128 See above … At 306 ..a grant (ACK/NACK/grant) with an indication of the first HARQ process based on the detection result.. Steps 308,309,310 are the same as steps 304,305,306, but for a second batch of data corresponding to a second HARQ process in a second set of grant-free resources; NOTE: feedback message further comprises an ACK/NACK or grant (ACK/NACK/grant) where grant is a preconfigured control information indicating resources for the next or second HARQ transmission) to be used by the terminal device for a subsequent uplink data transmission (Cao - FIG. 6 & ¶00128 See above …; NOTE: feedback message further comprises grant (ACK/NACK/grant) where grant is a preconfigured control information indicating resources for the next or subsequent second HARQ transmission) when the reception status indicates a success of receiving the uplink data transmission from the terminal device (Cao - ¶0127 GF resource set is not used for another new packet until the previous packet has been acknowledged; NOTE: the procedure, where grant for second set utilized only upon when condition of ACK receipt for first transmission ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with teachings of Cao, since it enables grant-free uplink transmissions suitable for transmitting bursty traffic with short packets from the UE to the base station, and/or for transmitting data to the base station in real-time or with low-latency, and enables configuring multiple grant-free (GF) resources sets that enabling multiple HARQ processes, where each set of GF resource may be configured to have a predefined mapping to a HARQ process , where the HARQ process can occur in independently (Cao - ¶0090, ¶0128).

Regarding Claim 3. (Currently Amended) Kim in view of Cao teaches: The method according to claim 1, 
furthermore (Cao) discloses: wherein the feedback indication further indicates a respective reception status of uplink data transmissions transmitted by one or more of the other terminal devices of the group of terminal devices (Cao – fig. 4 & ¶0118 See claim 2 Step 428 .. transmits, feedback relating to the grant-free uplink transmission comprising a group ACK or a NACK; ¶00119.. ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI). Multiple DCIs would be transmitted separately when ACK/NACK feedback is being transmitted to multiple UEs, i.e. each UE would have its own individual DCI; ¶0121 See claim 1…. ACK or NACK for a particular UE ….. in DCI for that UE; ¶0122 See claim 1….search space location in the control channel (DCI) may be defined for UEs operating in grant-free mode…..;NOTE: where the Feedback indication comprises group ACK or NACK indications via individual DCI for respective UEs i.e. terminals, the feedback  providing respective reception status for uplink data transmissions for each respective UE or terminal in the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with teachings of Cao, since it enables grant-free uplink transmissions suitable for transmitting bursty traffic with short packets from the UE to the base station, and/or for transmitting data to the base station in real-time or with low-latency, and enables configuring multiple grant-free (GF) resources sets that enabling multiple HARQ processes, where each set of GF resource may be configured to have a predefined mapping to a HARQ process , where the HARQ process can occur in independently (Cao - ¶0090, ¶0128).

Regarding Claim 4. (Currently Amended) Kim in view of Cao teaches: The method according to claim 2, 
furthermore CAO discloses: wherein the resource indication further indicates respective preconfigured control information (Cao - FIG. 6 & ¶00128 See claim 2; NOTE: feedback message further comprises an ACK/NACK or grant (ACK/NACK/grant) to be used by of the other terminal devices (FIG. 4, FIG. 5, FIG. 6 & ¶0118 .. Multiple UEs perform this step, on grant free resources defined using one of the method described in detail below; NOTE: multiple other UEs or other terminal devices including the UE or  terminal device are able to perform the procedures described including that of FIG. 5)
 for a subsequent uplink data transmission (Cao - FIG. 6 & ¶00128 See Claim 2 …; NOTE: feedback message further comprises grant (ACK/NACK/grant) where grant is a preconfigured control information indicating resources for the next or subsequent second HARQ transmission) when the reception status for the respective terminal devices indicates a success of receiving the respective uplink data transmissions from the one or more of the other terminal devices (Cao - ¶0127 GF resource set is not used for another new packet until the previous packet has been acknowledged; NOTE: the procedure, where grant for second set utilized only upon when condition of ACK receipt for first transmission ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with teachings of Cao, since it enables grant-free uplink transmissions suitable for transmitting bursty traffic with short packets from the UE to the base station, and/or for transmitting data to the base station in real-time or with low-latency, and enables configuring multiple grant-free (GF) resources sets that enabling multiple HARQ processes, where each set of GF resource may be configured to have a predefined mapping to a HARQ process , where the HARQ process can occur in independently (Cao - ¶0090, ¶0128).

Regarding Claim 6. (Previously Presented) Kim in view of Cao teaches: The method according to claim 3, 
furthermore Cao discloses: wherein each of the group of terminal devices is configured with one or more specific signatures, and wherein the respective uplink data transmissions from the group of terminal devices is imposed with one of the one or more specific signatures for the respective terminal devices (CAO FIG. 5 & ¶0120; FIG. 3 & ¶0100; ¶0101-0104; ¶0105 See claim 1: NOTE: an uplink transmission scenario where UE ID mapped to utilized UL grant resource for UE UL transmission and MA signature i.e. MA signature that uniquely identifies UE  for UL transmission, or alternately where UE ID is decoded from the message, MA signature by bases station, whereby the determined UE ID is the a terminal device specific signature imposed on the UE to differentiate the terminal device from the other grant free terminal devices in the group of grant free terminal devices each imposed with individual UE IDs), wherein the feedback indication is associated with the one or more specific signatures used by a respective one of the group of terminal devices (CAO FIG. 5 & ¶0120; ¶0121; ¶0122 See Claim 1; NOTE: ACK or NACK masked by UE ID or ACK NACK sent on DCI resources mapped via index to UE ID i.e. ACK or NACK for UE differentiated from other Grant Free UEs in the group of Grant free UEs (i.e. a respective one of the group), by the same individual terminal/UE specific UE Signature, and each grant free UE of the group of grant free UEs similarly decodes all the possible locations of DCIs within its search space).

Regarding Claim 8. (Previously presented) Kim in view of Cao teaches: The method according to claim 6, 
furthermore Cao discloses: further comprising: determining a location of the reception status in the feedback indication based on the imposed specific signature (Cao –FIG. 5 & ¶0120 … See Claim 6  base station 100 masks the feedback using the UE ID, e.g. by scrambling the CRC of the feedback with the UE ID … If a NACK is sent, the base station 100 only masks the feedback using the UE ID if the UE ID is known by the base station, e.g. if the MA signature uniquely identifies UE 102a on the grant-free uplink resources.. step 431, the ACK or NACK is received by UE 102a, e.g. if the CRC is scrambled with the ID of UE 102a, then the UE 102a receives the ACK or NACK by unscrambling the CRC using the ID of UE 102a; ¶0121 See claim 1…. within the search space defined by the UE ID…. UE may attempt to decode all the possible locations of DCIs within its search space; ¶0122 See claim 1….search space location in the control channel (DCI) may be defined for UEs operating in grant-free mode…..indicated by the index ….index may have a predefined relationship derived from the grant free UE ID (such as the C_RNTI) or the grant free group ID (such as a group_RNTI) assigned to the UE; NOTE: each UE is configured with MA signature that uniquely identifies UE  for UL transmission, or alternately where UE ID is decoded from the message, MA signature by bases station, and base stations feeds back ACK or NACK is associated with UE ID obtained and location of the search space for the feedback indication pertaining to each UE is located basis of the imposed UE ID i.e. specific signature associated with each UE).

Regarding Claim 9. (Previously presented) Kim in view of Cao teaches: The method according to claim 6, 
furthermore Cao discloses:further comprising: determining, in response to the reception status indicating a failure of receiving the uplink data transmission, an uplink resource in the shared uplink resource for retransmission based on the imposed specific signature (Cao – FIG. 5 & ¶0105 See claim 1; FIG. 6 & 0131….. at 305, the BS performs activity detection to identify a multiple access (MA) signature (e.g. a reference signal)…. the MA signature …the GF resources location may identify the UE….the corresponding HARQ number (according to the configuration or predefined rule) ; FIG. 6 & ¶0130….. he network explicitly configures resources corresponding to the multiple HARQ processes…..for both initial transmissions and retransmissions; NOTE: determining UL resource for retransmissions i.e. in case of indication failure of UL reception, an UL resource based upon the imposed UE ID mapped to utilized UL grant resource for UE UL transmission, HARQ number, and MA signature) or determining a hybrid automatic repeat request (HARQ) process identifier based on the specific signature to be used for the uplink data transmission and a time resource for the uplink data transmission (Cao – Cao – FIG. 5 & ¶0105 See claim 1; FIG. 6 & 0131 ; FIG. 6 & ¶0130See above; FIG. 9 & ¶0184.. HARQ process ID is strictly associated with the GF resources, including both GF initial transmission and GF repetition/retransmissions. In the latter case, the repetition/retransmission of the same packet/TB should be done in the GF resources corresponding to the same process ID; ¶0186 … the retransmission HARQ process is identified by .. through a MA signature mapping; NOTE: UL retransmission resources (at least time resources) determined by mapping UE ID to HARQ ID, HARQ number, and MA Signature mapping).  

Regarding Claim 14. (Previously Presented) Kim in view of Cao teaches: The method according to claim 2, 
furthermore Cao discloses: wherein the feedback message is received in a group downlink control message common to the group of terminal devices, in a downlink control message specific to the terminal device (Cao - ¶0119 .. ACK/NACK feedback for an individual UE may be transmitted through downlink control information (DCI). Multiple DCIs would be transmitted separately when ACK/NACK feedback is being transmitted to multiple UEs, i.e. each UE would have its own individual DCI; NOTE: Feedback is via individual DCI specific to UE or terminal), or on a Physical Hybrid ARQ Indicator Channel (PHICH) (Cao - ¶0116…. base station 100 may transmit ACKs and/or NACKs for grant-free uplink transmissions on a dedicated downlink acknowledgement channel…..implemented in a similar way to the physical HARQ indicator channel (PHICH) …. the dedicated downlink acknowledgment channel …. called a “PHICH-like” channel; NOTE: PHICH like channel i.e. PHICH channel)

Regarding Claim 15. (Original) Kim in view of Cao teaches: The method according to claim 14, 
furthermore Cao discloses: wherein the group downlink control message comprises a number of fields for the group of terminal devices (Cao – FIG. 16 & FIG. 17 ¶0238 where there are a large number of potential UEs, the group DCI or group ACK/NACK may include… following fields; FIG. 17 & ¶0244  Another approach is similar to that of FIG. 16, but suitable where activity detection does not reveal the identity of the UE. In this case, the group ACK/NACK may include a MA signature index associated with the UE instead of the UE identifier; NOTE: Group DCI or ACK/NACK comprises several fields including UE specific ID or MA signatures for the group of UEs ), which field carries the reception status and the preconfigured control information for the respective terminal devices (Cao – FIG. 17 & ¶0244 see above; ¶0245 … for each entry in the format, it may also optionally contain an explicit grant for the UE or HARP process. The grant may contain the typical information (e.g. resource block, MCS, NDI,) for a DCI grant; NOTE: As depicted group DCI fields include ACK/NACK (Status) as well as MA Signatures, Grants which contain MCS etc. (preconfigured control information) ).

Regarding Claim 20. (Currently Amended) Kim teaches: A method performed by a network node that communicates with a group of terminal devices by use of non-orthogonal multiple access (NOMA), wherein the group of terminal devices share same or overlapped uplink resources as a shared uplink resource Kim – FIG. 12 & ¶0130 See claim 1; FIG. 12 & ¶0130 ¶0131….See claim 1 NOTE: flow i.e. method steps for performing communication including contention based NOMA UL by UE i.e. UE out of a group that utilize shared resources in UL from a predesignated NOMA resource pool in conjunction with corresponding steps by a Base station (i.e. method network side node)), 
(See the rejection of Claim 1, Claim 20 recites similar and parallel features to Claim 1, and Claim 20 pertains to a method for a network node associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
comprising: receiving an uplink data transmission on the shared uplink resource from a terminal device of-a the group of terminal devices, using a terminal device specific signature to differentiate the terminal device from other terminal devices using the shared uplink resource; and transmitting a feedback message to the terminal device, the feedback message comprising a feedback indication indicating a reception status of the uplink data transmission from the terminal device, in which the feedback indication for the terminal device is differentiated from feedback indications for the other terminal devices by the terminal device specific signature (See the rejection of Claim 1, Claim 20 recites similar and parallel features to Claim 1, and Claim 20 pertains to a method for a network node associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 21. (Original) Kim in view of Cao teaches: The method according to claim 20, 
(See the rejection of Claim 2, Claim 21 recites similar and parallel features to Claim 2, and Claim 21 pertains to a method for a network node associated to Claim 1, and the rationale for the rejection of claim 2 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)
wherein the feedback message further comprises a resource indication indicating preconfigured control information to be used by the terminal device for a subsequent uplink data transmission when the reception status indicates a success of receiving the uplink data transmission from the terminal device (See the rejection of Claim 2, Claim 21 recites similar and parallel features to Claim 2, and Claim 21 pertains to a method for a network node associated to Claim 1, and the rationale for the rejection of claim 2 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 22. (Currently Amended) Kim teaches: The method according to claim 20, 
(See the rejection of Claim 3, Claim 22 recites similar and parallel features to Claim 3, and Claim 22 pertains to a method for a network node associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate)
wherein the feedback indication further indicates a respective reception status of uplink data transmissions transmitted by one or more of the other terminal devices of the group of terminal devices (See the rejection of Claim 3, Claim 22 recites similar and parallel features to Claim 3, and Claim 22 pertains to a method for a network node associated to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 22. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 23. (Currently Amended) Kim in view of Cao teaches: The method according to claim 21, 
(See the rejection of Claim 4, Claim 23 recites similar and parallel features to Claim 4, and Claim 23 pertains to a method for a network node associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate)
wherein the resource indication further indicates respective preconfigured control information to be used by of the other terminal devices for a subsequent uplink data transmission when the reception status for the respective terminal devices indicates a success of receiving the respective uplink data transmissions from the one or more of the other terminal devices(See the rejection of Claim 4, Claim 23 recites similar and parallel features to Claim 4, and Claim 23 pertains to a method for a network node associated to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 23. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 25. (Original) Kim in view of Cao teaches:  The method according to claim 22, (See the rejection of Claim 6, Claim 25 recites similar and parallel features to Claim 6, and Claim 25 pertains to a method for a network node associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate)
wherein each of the group of terminal devices is configured with one or more specific signatures, and wherein the respective uplink data transmissions from the group of terminal devices is imposed with one of the one or more specific signatures for the respective terminal devices(See the rejection of Claim 6, Claim 25 recites similar and parallel features to Claim 6, and Claim 25 pertains to a method for a network node associated to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 25. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 36. (Currently Amended) Kim teaches: A terminal device, comprising: one or more processors; and one or more memories comprising computer program codes which, when executed by the one or more processors (Kim – FIG. 1 & ¶0050…. UE 110 may include a Transmission (Tx) data processor 165, …. a processor 155, a memory 160; ¶0148….code may be stored in a memory unit and executed by a processor.), 
(See the rejection of Claim 1, Claim 36 recites similar and parallel features to Claim 1, and Claim 36 pertains to a terminal device associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 36. Where applicable, minor differences between claims are noted as appropriate)
cause the terminal device to operate within a group of terminal devices by use of non-orthogonal multiple access (NOMA), wherein the group of terminal devices share same or overlapped uplink resources as a shared uplink resource, wherein the terminal device to: transmit an uplink data transmission on a shared uplink resource to a network node using a terminal device specific signature to differentiate the terminal device from other terminal devices using the shared uplink resource; and receive a feedback message from the network node, the feedback message comprising a feedback indication indicating a reception status of the uplink data transmission from the terminal device, in which the feedback indication for the terminal device is differentiated from feedback indications for the other terminal devices by the terminal device specific signature (See the rejection of Claim 1, Claim 36 recites similar and parallel features to Claim 1, and Claim 36 pertains to a terminal device associated to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 36. Where applicable, minor differences between claims are noted as appropriate).

14.	Claims 5, 24   are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao, further in view of AIBA et. al. (JP-2012065126-A) referenced hereafter as “AIBA”.
Regarding Claim 5. (Previously Presented) Kim in view of Cao teaches: The method according to claim 2, 
furthermore Cao discloses: wherein the resource indication further indicates a preconfigured control information (Cao - FIG. 6 & ¶00128 See above … At 306 ..a grant (ACK/NACK/grant) with an indication of the first HARQ process based on the detection result.. Steps 308,309,310 are the same as steps 304,305,306, but for a second batch of data corresponding to a second HARQ process in a second set of grant-free resources; NOTE: feedback message further comprises an ACK/NACK or grant (ACK/NACK/grant) where grant is a preconfigured control information indicating resources for the next or second HARQ transmission)
Kim in view of Cao does not appear to explicitly disclose or strongly suggest: a release of the preconfigured control information
AIBA discloses: a resource indication (AIBA ¶0128 .. an uplink grant including information instructing to release the radio resource of the PUSCH set as the primary cell by the base station apparatus 3 is received; NOTE: an indication for resource release received from base station),
a release of the preconfigured control information (AIBA ¶0128 see above; NOTE: a resource indication that instructs release of a preconfigured grant i.e. control information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Cao with teachings of AIBA, since it enables efficient wireless resource management via release of the resource set as applicable to usage within different cells (AIBA - ¶0128).

Regarding Claim 24. (Previously Presented) Kim in view of Cao teaches: The method according to claim 21, (See the rejection of Claim 5, Claim 24 recites similar and parallel features to Claim 5, and Claim 24 pertains to a method for a network node associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate)
wherein the resource indication further indicates a release of the preconfigured control information (See the rejection of Claim 5, Claim 24 recites similar and parallel features to Claim 5, and Claim 24 pertains to a method for a network node associated to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 24. Where applicable, minor differences between claims are noted as appropriate).

17.	Claims  11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao further in view of Kwon et. al (US-20190075573-A1) referenced hereafter as “Kwon”.
Regarding Claim 11. (Previously Presented) Kim in view of Cao teaches: The method according to claim 1, 
Kim in view of Cao does not appear to explicitly disclose or strongly suggest: further comprising: transmitting, in response to the feedback message corresponding to an uplink transmission opportunity in which the terminal device did not transmit an uplink data transmission, an indication message to the network node, the indication message indicating that the terminal device did not transmit an uplink data transmission in the uplink transmission opportunity, wherein the indication message is one of an uplink data message with a payload, an uplink data message with only demodulation reference signal (DMRS), or an uplink control message; or transmitting, in response to the feedback indication indicating no reception of the uplink data transmission, a notification message indicating that the network node fails to detect the uplink data transmission.  
Kwon discloses: further comprising: transmitting, in response to the feedback message corresponding to an uplink transmission opportunity in which the terminal device did not transmit an uplink data transmission, an indication message to the network node, the indication message indicating that the terminal device did not transmit an uplink data transmission in the uplink transmission opportunity, wherein the indication message is one of an uplink data message with a payload, an uplink data message with only demodulation reference signal (DMRS), or an uplink control message; 
or transmitting, in response to the feedback indication indicating no reception of the uplink data transmission (Kwon – FIG. 4 & ¶0035 UE 120 may attempt to retransmit the data packet.. UE 120 continues to not receive a HARQ ACK/NACK, the first UE 120 may continue attempting retransmission until a maximum or timeout value is reached.. … after beam failure recovery has been processed; ¶0048 Step 408 … indication may be a BFRR; NOTE: UE continues to attempt retransmission until timeout value (an indication of indicating no reception of data) and transmits a BFRR in response to indication of failure no reception of UL Data), a notification message indicating that the network node fails to detect the uplink data transmission (Kwon – FIG. 4 & ¶0035 … after beam failure recovery has been processed, the gNB 110 may send back the HARQ ACK/NACK response to the first UE 120 using the preferred beam indicated by the NBI in the BFRR. Because the ACK/NACK response is transmitted using the preferred beam index indicated by the first UE 120, the first UE 120 may receive correct ACK/NACK information; ¶0048 gNB 110 transmits the acknowledgment to the first UE 120 with the second beam (Step 412) NOTE: In response to beam failure recovery resulting from indication indicating failure to receive UL data,  base station transmits ACKnowledgement including NACK indicating network node fails to receive UL data ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Cao with teachings of Kwon, since it enables Dynamically adjusting HARQ ACK/NACK responses based on UE's preferred beam which improves wireless medium efficiency (Kwon - ¶0045).

15.	Claims  16   are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao, further in view of Sun et al. (US-20190335480-A1) referenced hereafter as “Sun”.
Regarding Claim 16. (Currently Amended) Kim in view of Cao teaches: The method according to claim 15, 
furthermore Cao discloses: further comprising: receiving a configuration message indicating the fields for the terminal device (Cao ¶0230 … a group DCI for group ACK/NACK is configured as a search space defined by GF-group-RNTI and CRC scrambled using GF-group-RNTI. UE has to know the GF-group-RNTI to decode the CRC. The GF-group-RNTI may be configured using higher layer signaling such as RRC, which has been described earlier; NOTE: Group DCI comprising fields configured via RRC signaling); or receiving a configuration message indicating a field offset and an initial value for a pseudo random variable; and determining a field of the number fields for the terminal device based on the field offset, the initial value and a time resource for the uplink data transmission.
Kim in view of Cao does not appear to explicitly disclose or strongly suggest: message indicating a field of the number of fields,
Sun discloses: a terminal device of a group of terminal devices (Sun FIG. 5 & ¶0144 .. The group physical control signaling transmitted at 505-a and 505-b may be the same signaling transmitted within the same time and frequency resources, or may be different instances of the signaling transmitted within different time and frequency resources. The group physical control channel signaling may configure AULs for UE 115-d and UE 115-e; NOTE: any of terminal 115 d or 115 e are a terminal of the group of terminals 115 d and 115 e); a group downlink control message common to the group of terminal devices (FIG. 4 & ¶0133.. base station 105-b may detect that UE 115-b and UE 115-c are colliding (e.g., after a threshold number of retransmissions of successfully received AUL transmissions by one of the UEs), and map UE 115-b and UE 115-c to different fields of the group physical control channel 430; FIG. 5 & ¶0147 At 520-a, UE 115-d and UE 115-e may monitor one or more fields of the group physical control channel indicated by the group physical control channel signaling; NOTE: A group control channel with one of more fields specific to each UE (terminal) of the group of UEs (terminals)); the group downlink control message comprises a number of fields for the group of terminal devices (Sun – FIG. 5 & ¶0147 ..See above…UE 115-d and UE 115-e may be configured to monitor different fields, such that each field carries control messages specific to each UE 115; NOTE: Group Physical Control channel comprises a number of fields indicated specific to each UE of the group of UEs); 
further comprising: receiving a configuration message indicating a field of the number of fields for the terminal device (Sun – FIG. 5 & ¶0147 ..See above;¶0150 .. UE 115-d or UE 115-e may determine a HARQ status based on control messages 525-a and 525-b, which may be any of an ACK control message, an ignore message, .. ; NOTE: the group physical control channel signaling (configuration message) indicates one or more fields of the group physical control channel indicating the status or ACK or NACK etc., (at least a field of the fields)for each UE);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Cao with teachings of Sun, since enables a base station to use a group physical control channel to manage a set of UEs configured to send AUL transmissions in a manner that improves throughput and manages network congestion (Sun - ¶0152).

19.	Claims  18   are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Cao, further in view of Jeon et. al ((US-20190132824-A1) referenced hereafter as “Jeon”.
Regarding Claim 18. (Previously Presented) Kim in view of Cao teaches: The method according to claim 1, 
furthermore Cao discloses: wherein the feedback message is scrambled with a radio network temporary identifier (Cao - ¶0121.. ACK or NACK for a particular UE may be included in DCI for that UE that has a CRC field which is masked with the UE ID. The UE ID may be the RNTI for the UE (e.g. the cell RNTI (C_RNTI));NOTE: feedback comprising ACK / NACK masked or scrambled by C-RNTI or UE ID which may be the RNTI)
Kim in view of Cao does not appear to explicitly disclose or strongly suggest: a radio network temporary identifier associated with a service type
Jeon discloses: wherein feedback message is scrambled with a radio network temporary identifier associated with a service type (Jeon - ¶0023 A base station may configure a wireless device with one or more RNTIs, such as for uplink transmission without grant.. configure a RNTI for uplink transmission without grant per configuration, per service, per type.. may configure a wireless device with a first RNTI. The first RNTI may be a group-common RNTI.. The base station may transmit downlink control information (DCI) (e.g., a group common DCI) corresponding to the first RNTI. The base station may use the DCI for indicating HARQ feedback (e.g., ACK and/or NACK) .. correspond to one or more uplink transmissions (e.g., one or more TBs corresponding to one or more uplink transmission) without uplink grant (e.g., for semi-persistent scheduling (SPS) and/or grant-free resource configuration) for one or more wireless devices; NOTE: Base station uses  DCI for indicating HARQ feedback (e.g., ACK and/or NACK) corresponding to one or more uplink transmissions, where the DCI corresponds to a group common RNTI, and furthermore where the base station configures a device with one or more RNTIs and configures a RNTI per service type or the DCI with feedback can be scrambled with a RNTI associated with a service, type or per service type) or 
wherein the feedback message further comprises a service type indication (Jeon - ¶0023 see above; NOTE: Base station uses  DCI for indicating HARQ feedback (e.g., ACK and/or NACK) corresponding to one or more uplink transmissions, where the DCI corresponds to a group common RNTI (the DCI feedback comprises a service type indication via RNTI mapping), and furthermore where the base station configures a device with one or more RNTIs and configures a RNTI per service type or the DCI with feedback can be scrambled with a RNTI associated with a service, type or per service type ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim in view of Cao with teachings of Jeon, since it enables using configured grant radio resources (grant-free (GF)), without a dynamic UL grant, where a wireless device is enabled to reduce signaling overhead relative to a grant-based (GB) UL transmission (Jeon - ¶0226).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        09/26/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414